Citation Nr: 1447128	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  07-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disability manifested by tremors and spasms, to include on the basis of exposure to herbicides and other chemicals, radiation, and asbestos during service.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Consistent with the Board's prior findings, the Board notes that a claim for service connection for a disability manifested by tremors and spasms was previously denied in an unappealed rating decision dated July 2004.  However, subsequent to that, pertinent service personnel records were added to the claims file.  The subsequent records included the Veteran's record of assignments and his graduation certificate from the U.S. Army Ordinance and Chemical Center and School.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  As the Veteran's record of assignments and graduation certificate document his duty location during periods of claimed exposure to various hazards, these records are relevant to his claim for service connection for the above claimed condition and, therefore, the July 2004 rating decision is rendered non-final.  Therefore, the Board has taken jurisdiction of this claim as an original claim of service connection and will review it on a de novo basis, as opposed to requiring the submission of new and material evidence.  See 38 C.F.R. § 3.156(c) (2014).

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The case was previously before the Board in April 2009, July 2010, and October 2011, on which occasions the issue above was remanded for further development. The case has been returned to the Board for further appellate review; however, unfortunately, the Board finds that another remand for additional development is necessary.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the October 2011 remand, the AOJ undertook additional development regarding the Veteran's claim, to include obtaining a VA examination and etiological opinion.  Unfortunately, as will be explained herein, there has not been substantial compliance with the Board's prior remand orders and the VA examiner's opinion does not contain sufficient detail to decide the claim.  

In its October 2011 remand, the Board directed the AOJ to:

"Attempt to ascertain, through official sources, what chemicals and radiation, if any, the Veteran was exposed to as a result of his NBC Enlisted Course in February 1977 at the United States Army Ordinance and Chemical Center and School at Aberdeen Proving Grounds. Any negative response as to that inquiry should be associated with the claims file and the Veteran should be so informed.

In the event of a negative response as to any specific chemical or radiation exposure, the Veteran should be asked to again provide more information as to the specific chemicals he was exposed to during training."

In January 2014, the AOJ received a response through the Defense Personnel Records Information Retrieval System (DPRIS) electronic database that efforts to verify the Veteran's exposure to chemicals and radiation were unsuccessful and that the AOJ should try and locate this information through the U.S. Army Ordinance School.  Other potential sources of information regarding the Veteran's potential exposure to chemicals were listed in the response and included: (1) Armed Forces Pest Management Board; (2) Director, Proponency Office for Preventive Medicine; and (3) U.S. Army Chemical Material Activity.  The AOJ sent correspondence to the U.S. Army Ordinance School in January 2014 and received a response that the Veteran was issued a radiation dosimeter in 1977 and that official records of radiation exposure in 1977 were maintained at the "Army Radiation Dosimetry Center at Redstone Arsenal."  The AOJ was able to obtain the records from the Army Radiation Dosimetry Center regarding the Veteran's exposure to radiation, however, no additional attempt was made to identify any specific chemicals that the Veteran may have been exposed to and none of the other potential sources of information listed in the DPRIS response were contacted.  Therefore, on remand additional efforts should be taken to ascertain what chemicals, if any, the Veteran was exposed to at the U.S. Army Ordinance and Chemical Center and School, to include contacting the sources of information suggested in the January 2014 DPRIS inquiry response.  If a negative response as to any specific chemical exposure is received, the Veteran should be asked to again provide more information as to the specific chemicals he was exposed to during training.

The Board also directed that the AOJ schedule the Veteran for a VA examination to determine the nature and etiology of his claimed tremor disorder.  In this regard, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran underwent an examination in May 2014.  The examiner was asked to report the results in detail after providing the Veteran with a full neurological work-up.  The Board requested that the VA examiner state that a full neurological work-up was accomplished, unless the Veteran refused to submit to such.  In his May 2014 examination report, the VA examiner diagnosed the Veteran with an essential tremor but did not state that a full neurological work-up had been conducted.  Further, the VA examiner indicated in his report that no imaging studies or diagnostic procedures had been performed.  

In addition, the October 2011 Board remand directives requested that the VA examiner opine if any diagnosed tremor disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or caused by military service, to include any chemical or radiologic exposure during service.  The examiner was also asked to address any noted chemical radiation exposure the Veteran sustained at the U.S. Army Ordinance and Chemical Center and School and any post-service chemical exposure as a result of the Veteran's duties as a police officer.  The examiner was also asked to discuss and specifically opine as to any relation to common household insecticide use during military service, as well as whether any asbestos exposure might have caused the Veteran's tremor disorder.  A clear rationale was requested for all opinions expressed.

In his May 2014 VA examination report, the examiner provided the etiological opinion that, the Veteran's "tremor condition is less likely than not (less than 50 percent probability) due to or caused by military service, to include chemical, radiologic, or asbestos exposure during service."  However, no clear rationale was provided by the examiner for his negative etiological opinion.  In addition, although the examiner did mention that chemical and radiation exposure was conceded, no real discussion about the Veteran's in-service chemical and radiation exposure nor his post-service exposure as a police officer was provided.  Also, the examiner failed to discuss and specifically opine as to any relation to common household insecticide use during military service and the Veteran's tremor disorder.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, a bare conclusion unsupported by a rationale or clinical evidence, such as the one given by the May 2014 VA examiner, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Therefore, a remand is necessary in order to obtain an addendum opinion that is adequate and complies with the Board's October 2011 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain through official sources to include: (1) Armed Forces Pest Management Board; (2) Director, Proponency Office for Preventive Medicine; and (3) U.S. Army Chemical Material Activity, the specific chemicals the Veteran was exposed to as a result of his NBC Enlisted Course in February 1977 at the United States Army Ordinance and Chemical Center and School at Aberdeen Proving Grounds.  Any negative response as to that inquiry should be associated with the claims file and the Veteran should be so informed.  In the event of a negative response as to any specific chemical exposure, the Veteran should be asked to again provide more information as to the specific chemicals he was exposed to during training.

2.  Following the completion of the above to the extent possible, the record, to include a copy of this remand, should be returned the examiner who conducted the examination in May 2014.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the May 2014 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is only required if the clinician selected to write the addendum opinion cannot report with certainty that a full neurological work-up of the Veteran was conducted during the May 2014 examination.  Otherwise, the need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should specifically state in his/her report that a full neurologic work-up was accomplished, or that the Veteran refused to submit to a full neurologic work-up during the examination process.

After a review of the record, to include the Veteran's lay statements pertaining to his tremor disorder, the examiner should offer an opinion regarding the following:

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tremor disorder is related to his military service?

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tremor disorder is caused by chemical exposure in service?

(iii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tremor disorder is caused by radiation exposure in service?

(iv) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tremor disorder is caused by asbestos exposure in service?

(v) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tremor disorder is caused by common household insecticide use in service?

The examiner should specifically address the chemical and radiation exposure conceded during the NBC Enlisted Course in February 1977 at the United States Army Ordinance and Chemical Center and School at Aberdeen Proving Grounds, as well as the Veteran's post-service exposure to CAP-STUN (pepper spray) as a result of the Veteran's duties as a police officer.

The examiner must provide a complete rationale of any opinion offered.  When providing a rationale, the examiner must make reference to the medical evidence of record and the Veteran's lay statements regarding his tremor condition.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on all claimed theories of entitlement and based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



